    Case 6:13-cr-00061-RWS-JDL Document 9 Filed 01/16/20 Page 1 of 1 PageID #: 60


        DATE:        1/16/2020                          CASE NUMBER 6:13-CR-00061-RWS
    LOCATION:        Tyler TX
       JUDGE:        K. Nicole Mitchell                 UNITED STATES OF AMERICA
   DEP.CLERK:        Lisa Hardwick                       V.
   RPTR/ECRO:        Lisa Hardwick                      JOHNNY HINES JR.
         USPO:       Alan Elmore
INTERPRETER:         ---------------------------
  START TIME:        3:00 p.m.                          JIM NOBLE                KEN HAWK
     END TIME:       3:08 p.m.


                                                        ☐   INTERPRETER FLAG

             INITIAL APPEARANCE ON PETITION OF SUPERVISED RELEASE


☒   Initial Appearance on Petition called           ☒   Initial Appearance on Petition held

☒   Dft appears with counsel                        ☐   Dft appears without counsel

☒   Date of Arrest: 1/15/20                         ☒   Dft advised of right to counsel

☒   Dft advised of charges                          ☒   Dft advised of right to remain silent
                                                        Court finds Dft eligible and appoints: AFPD
☒   Dft advised of maximum penalties                ☒   Ken Hawk


☒   Dft request appointed counsel, is sworn &
    examined re: financial status                   ☒   Gvt Oral Motion for Continuance of Detention
                                                        Hearing

☒   Gvt Oral Motion for Detention                   ☐   Bond set:

☐   Order of Conditions of Release                  ☐   Waiver of Preliminary Hearing

☐   Waiver of Detention                             ☒   Detention Hearing set for: 1/28/2020 at 10:00
                                                        a.m.

☒   Order of Temporary Detention                    ☒   Preliminary Hearing set for:1/28/2020 at 10:00
                                                        a.m.

☐   Order of Detention                              ☐   Order Probable Cause has been established

☐   Consent to Revocation of Supervised Release
    and Waiver of Right to be Present and Speak     ☐   Revocation Hearing set for:

☒   Dft remanded to the custody of the US Marshal
